Citation Nr: 0410154	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to February 
1958.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that denied service connection for a back injury, a 
right shoulder injury, a neck injury, and a left heel injury.  The 
veteran was notified of the rating decision in May 2001.  He filed 
a notice of disagreement in January 2002.  The RO issued a 
statement of the case in May 2003 and received the veteran's 
substantive appeal later that month.  

The veteran testified during a hearing at the RO in October 2002.  
A transcript of the proceeding is of record.  Following the 
hearing, the veteran withdrew his appeal as to the issue of 
service connection for a left heel injury.  Accordingly, that 
issue is no longer the subject of Board jurisdiction.  See 
generally, 38 C.F.R. § 20.204 (2003).  

The issue of service connection for a low back disability is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  

FINDINGS OF FACT

1.  The veteran's right shoulder condition, diagnosed a right 
rotator cuff tear, was first manifested many years after service 
and there is no competent evidence indicating that the condition 
is related to active military service.

2.  The veteran's neck condition was first manifested many years 
after service and there is no competent evidence indicating that 
the condition is related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for service connection for a neck disability have 
not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  
As explained below, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims and that the 
requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way of 
the April 2001 rating decision and the May 2003 Statement of the 
Case, the RO advised the veteran and his representative of the 
basic laws and regulations governing his claims and the bases for 
the denial of the claims.  Moreover, the Board finds that they 
have been given notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters of 
July 2000, January 2001 and December 2002) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  

In the present case, the veteran submitted his claims in June 
2000.  In a July 2000 letter, pursuant to the VCAA, the RO advised 
of the types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA would 
assist in obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence that 
could help substantiate his claim, including complete 
authorizations to obtain VA and private medical evidence.  The 
January 2001 letter informed the veteran that his service medical 
records were unavailable and advised him of alternate sources of 
evidence that could be material to his claims.  A December 2002 
letter requested that the veteran identify any evidence of medical 
treatment received prior to 1988.   

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of VA 
and the claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans Benefits Act 
of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to respond 
to VA's request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service connection 
received by the RO in June 2000, the veteran identified both VA 
and private medical treatment.  The identified records were later 
obtained.  In February 2003, the RO attempted to obtain private 
treatment records from Dr. King.  A March 2003 response indicated 
that no records were available.  In April 2003, the NPRC indicated 
that it could not locate any records pertaining to medical 
treatment at hospitals in Germany as such were destroyed in a fire 
in 1973.  In a May 2003 correspondence, the veteran indicated that 
efforts to obtain records from Dr. King or Dr. Albright were 
unsuccessful.  He further indicated that he discovered that a 
service buddy who could possibly corroborate his claim was 
deceased.   Significantly, neither the veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background

The veteran contends that he injured his right shoulder and neck 
in a parachute accident in September 1957 in Copenhagen, Denmark.  
He asserts that he fell after his parachute became entangled in a 
telephone wire.  He said that a medic on the scene treated him.  
He said that he did not break any bones in the accident.  Post 
service, he reported that he received medical treatment from Dr. 
King, commencing in the 1960's.  Dr. King, however,  is deceased 
and efforts by the veteran and VA to obtain records have been 
unsuccessful.  

The veteran's service medical records are not of record.  They are 
presumed to be destroyed in a fire at the National Personnel 
Records Center in 1973.  The veteran's DD 214 indicated a military 
occupational specialty of Heavy Weapons Infantry.  The DD 214 
reflects foreign service of over two years.  It does not reflect 
that the veteran was in receipt of medals or decorations 
indicative of participation in combat.  An extract from the 
veteran's service personnel records indicates that in 1956, while 
training in Augsburg, Germany, he qualified as a parachutist.  

Hospital records from the Portsmouth Regional Hospital are of 
record.  A March 1996 discharge summary indicated that the veteran 
was seen for treatment following an on-the-job injury to his neck 
and forehead.  A ten foot wide metal garage-type door collapsed 
and struck him in the forehead with a glancing blow and then 
followed by a more firm blow against the neck.  There was rather 
significant bleeding of the neck.  He was taken to the operating 
room.  The surgical report revealed no injury to the carotid, 
jugular vein or any significant nerves.  He did have a tear of one 
of the branches of the anterior facial artery.  

Treatment records from C. Miller, M.D. do not show treatment for a 
right shoulder or cervical spine condition.  However, in a 
November 1988 consultation, the veteran reported a history of 
fracturing his right arm on two occasions.  

In June 2000, the veteran was seen with complaints of back, neck 
and shoulder pain.  He reported a history of injury to the 
calcaneus and the left shoulder and neck.  X-rays showed 
degenerative arthritis and degenerative disc disease.  Following a 
physical examination, the impression was chronic back and neck 
pain related to osteoarthritis and degenerative disc disease.  

An August 2001 Portsmouth Regional Hospital record indicated that 
the veteran was admitted following an automobile accident.  The 
veteran reported some wavy vision, cervical pain, migraine type 
headaches, tingling in his fingers and nausea after the impact.  
The impression was a post concussive classic migraine with visual 
changes.  

In an August 2002 VA treatment note, the veteran complained of 
right shoulder pain.  He reported that he initially injured it 
following a parachute jump in service.  Over the past five years, 
the pain had increased in severity.  He worked as a general 
contractor for 36 years.  He last worked six years ago.  Upon 
physical examination, the cervical spine was limited in extension 
and produced radiculopathy into the right upper extremity.  There 
was no atrophy.  He had a positive impingement sign.  X-rays 
showed some degenerative changes at the acromioclavicular joint.  
The diagnosis was right shoulder impingement.  

A September 2002 VA note showed a diagnosis of suspected right 
shoulder rotator cuff injury.  A November 2002 note indicated that 
his shoulder continued to be painful.  He had positive 
impingement, weak cuff, and tenderness to palpation over the 
insertion of the supraspinatus.  He was diagnosed with a tear of 
the right rotator cuff.  

III.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In cases such as this one, where the veteran's service medical 
records are unavailable through no fault of the claimant, there is 
a heightened obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as to the 
rationale for any adverse decision rendered without service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The heightened duty to assist includes the obligation to search 
for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

As explained in Section I above, the RO has made numerous attempts 
to obtain service medical records to include hospital records in 
Germany.  The veteran has been advised to obtain other forms of 
evidence, to include lay evidence.  He testified during a hearing 
before the RO, but admitted that he was unable to locate service 
buddies who could help corroborate his claims.  Moreover, his and 
the RO's attempts to obtain post-service records from Dr. King 
were unsuccessful.  

The Board has carefully reviewed the claims file and considered 
the appellant's assertions regarding his right shoulder and neck.  
While the evidence reveals that he currently suffers from a right 
shoulder and neck condition, the competent, probative medical 
evidence does not indicate that such conditions are related to 
service.  In this regard, efforts by the RO and the NPRC to 
corroborate a parachuting accident in service have been 
unsuccessful.  Thus, while there is evidence that the veteran was 
trained as a parachutist in Germany in 1957, there is no 
documentary evidence that he sustained an injury in service to his 
right shoulder or neck.  

Even assuming, arguendo, that the veteran did incur an injury in 
service, there are no post-service treatment records for a right 
shoulder or neck condition until many years after service.  The 
first record of treatment for a neck or shoulder condition was in 
1996.  This evidence is not supportive of the veteran's claim as 
it shows treatment for an on-the-job injury to the neck.  Hospital 
records in August 2001 show the occurrence of another intervening 
injury.  Moreover, while later treatment records note a reported 
history of a parachute accident, they do not contain competent 
evidence of a nexus between a current right shoulder or neck 
injury and service.  

The veteran's belief that he currently has a right shoulder and 
neck disability as a result of his military service has been 
considered.  However, as a layman without the appropriate medical 
training and expertise, he is not competent to provide a probative 
opinion on a medical matter.  While a layman such as the veteran 
can certainly testify about his in-service experiences and current 
symptoms, he is not competent to diagnose himself as having a 
disability, or to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

While the Board is sympathetic to the fact that the veteran's 
service medical records are not of record, nevertheless, the 
preponderance of the evidence is against the veteran's claims, and 
accordingly, they must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a neck disability is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for a low 
back disability.  

The veteran contends that he injured his lower back following a 
jeep accident in February 1957.  The veteran's service medical 
records are not of record and are presumed to have been destroyed 
in a fire at the National Personnel Records Center in 1973.  He 
testified during a hearing at the RO that he suffered a fracture 
to his lower back.  Records associated with the claims file 
indicate that post-service, the veteran underwent surgical repair 
of his lower back in December 1988 and February 1990.  The 
February 1990 operative report included findings of a possible 
old, healed, fracture through the inferior aspect of the L4 facet.  

The VCAA and implementing regulations provide that VA examinations 
should be ordered to address matters that require medical 
knowledge, to include the question of nexus, if needed to resolve 
the issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  The veteran has never been afforded a VA 
examination in connection with his claim.  Accordingly, the 
veteran should be scheduled for an examination.  

Prior to arranging for the veteran to undergo an examination, the 
RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The veteran receives current 
medical treatment at the VA Medical Center in Manchester, New 
Hampshire.  Records after March 2003 have not been associated with 
the claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following the 
procedures prescribed in 38 C.F.R. § 3.159, as regards requesting 
medical records from Federal facilities. 

Additionally, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  See 38 U.S.C.A  § 5103(b)(1) (West 2002).  
After providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via the AMC 
in Washington, D.C.) for the following actions: 

1.  The RO should request that the Manchester, New Hampshire VAMC 
furnish all pertinent records of evaluation and/or treatment of 
the veteran from March 2003 to the present.  In requesting these 
records, the RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003).  All records and/or responses received should 
be associated with the claims file.  

2.  The RO should request that the veteran provide sufficient 
information and, if necessary, authorization to enable it to 
obtain any additional pertinent medical records not currently of 
record regarding the claim for service connection for a low back 
disability.  The RO's letter should also invite the appellant to 
submit any pertinent evidence in his possession, and explain the 
type of evidence that is his ultimate responsibility to submit.  

3.  After all records and/or responses from each contacted entity 
are associated with the claims file (or a reasonable time period 
for the veteran's response has expired) the RO should arrange for 
the veteran to undergo VA orthopedic examination. The entire 
claims file must be made available to the physician designated to 
examine the veteran, and the examination report must include 
discussion of the veteran 's documented medical history and 
assertions.  All indicated tests and studies, should be 
accomplished, and all clinical findings should be reported in 
detail and correlated to a specific diagnosis.  

Based on the examination and review of the record, to specifically 
include the December 1988 and February 1990 surgical reports, the 
examiner should offer an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 percent probability) 
that any low back disability is the result of injury or disease 
incurred in or aggravated by the veteran's service.  

The examiner should set forth all examination findings, along with 
the complete rationale for the conclusions reached, in a printed 
(typewritten) report.   

4.  If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record any notice(s) 
from the pertinent VA medical facility that informs the veteran of 
the date and time of the examination.

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the Veterans 
Claims Assistance Act of 2000 has been accomplished.  
Particularly, the RO must ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal precedent. 

6.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim for service connection for a low back 
disability in light of all pertinent evidence and legal authority.  

7.  If any benefits sought on appeal remain denied, the RO must 
furnish to the veteran an appropriate supplemental statement of 
the case (to include clear reasons and bases for the RO' s 
determinations) and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



